Order filed August 7, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00105-CR
                                   ____________

                        SOLOMON KOFI EQUAM, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                        On Appeal from the 184th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1210061


                                      ORDER

      Appellant's counsel filed a brief under the authority of Anders v. California, 386
U.S. 738(1967), in which he concludes the appeal is wholly frivolous and without merit.
On July 12, 2012, this court ordered counsel to file a motion to withdraw and copy of the
transmittal letter to comply with the requirements set forth in Anders.       The order
mistakenly stated counsel was appointed.
       Because counsel is retained, the motion to withdraw must comply with the
requirements of Rule 6.5 of the Rules of Appellate Procedure. See Lopez v. State, 283
S.W.3d 479, 480 (Tex. App. -- Texarkana 2009, ). The motion to withdraw must disclose
current deadlines and settings, appellant's name and last known address, a statement that a
copy of the motion was delivered to appellant, and a statement that appellant was notified
in writing of the right to object to the motion. See Tex. R. App. P. 6.5(a). Further, it must
be delivered to appellant in person or mailed by certified and first-class mail to appellant's
last known address. See Tex. R. App. P. 6.5(b).

       Accordingly, we order Edmond N. O'Suji, to file a motion to withdraw in
accordance with Rule 6.5 on or before August 17, 2012.

                                       PER CURIAM